Citation Nr: 0531918	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  98-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 60 percent for scoliosis 
of the lumbar area with degenerative disc disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to April 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at Board hearings in June 2001 
and November 2004.  The case was remanded by the Board in 
March 2005.  The veteran is no longer represented in 
connection with his appeal.  The appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2005). 

In September 2005, the RO granted an increased rating to 60 
percent for the veteran's service-connected back disability 
and recharacterized the disability as set out on the title 
page.  The effective date for the grant of the 60 percent 
evaluation was December 21, 1999, the date of submission of 
the veteran's original claim for an increased rating.  

In September 2005, the RO furnished the veteran with the 
appropriate form to file a claim of entitlement to a total 
rating based on individual unemployability in view of his 
continued contention that he should be assigned a total 
rating.  It does not appear that such a claim has yet been 
filed by the veteran.  Such a claim for a total rating based 
on individual unemployability is separate from the schedular 
rating issue and is not before the Board for appellate 
review. 


FINDING OF FACT

The veteran's service-connected low back disability does not 
involve a fracture of a vertebra, with cord involvement, and 
there is no ankylosis or more than moderately severe 
neurological manifestations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
herniated nucleus pulposus with degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §4.71a, 
Diagnostic Code 5293 (prior to September 22, 2002); 38 C.F.R.  
§4.71a, Diagnostic Code 5293 (effective September 22, 2002);  
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in September 2001 
and October 2003 VCAA letters and the statement of the case 
have collectively informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the October 2003 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
October 2003 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The veteran has also appeared at Board  hearings.  
Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  In a March 2005 statement, the veteran reported that 
he had nothing further to submit in support of his claim.  
The Board finds that no further action is required by VA to 
assist the veteran with the claim.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Although the veteran's low back disability was assigned a 10 
percent rating when the claim was filed, a 60 percent rating 
was assigned by rating decision in September 2005 and was 
made effective back to December 21, 1999.  As hereinafter 
explained, a 60 percent rating is the highest rating 
available under several Diagnostic Code applicable to the 
veteran's low back disability.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of 
amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The previous version of the rating criteria provided as 
follows:  Under Code 5292, limitation of motion of the lumbar 
spine is assigned a 10 percent rating for slight limitation 
of motion, a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The amended version of the rating criteria provides as 
follows:  The General Rating Formula for Diseases and 
Injuries of the Spine provides for the following disability 
ratings for diseases or injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  It applies to Codes 5235 to 
5243 unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows: 1) 40 percent -- 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and 3) 100 percent -- Unfavorable 
ankylosis of the entire spine.  Note (1) to the rating 
formula specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  Note (2): (See also Plate V.) 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (3): In exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4): Round each range of motion 
measurement to the nearest five degrees.  Note (5): For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Note 
(6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation  5236 Sacroiliac 
injury and weakness  5237 Lumbosacral or cervical strain  
5238 Spinal stenosis  5239 Spondylolisthesis or segmental 
instability  5240 Ankylosing spondylitis  5241 Spinal fusion  
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 5243 Intervertebral disc syndrome Intervertebral 
disc syndrome (preoperatively or postoperatively) may be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  See 38 C.F.R. § 4.25 
(combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Turning to the consideration of the veteran's claim, Codes 
5289, 5292, 5293, and 5295 do not provide for ratings in 
excess of 60 percent, and consideration under the criteria of 
these Codes would therefore be of no benefit to the veteran.  

The medical evidence of record consists of both VA and 
private medical records and shows treatment for a number of 
conditions, including the low back disability on appeal.  VA 
examinations were conducted in January 2002 and April 2005.  
Additional medical documents submitted since the September 
2005 rating decision and supplemental statement of the case 
appear to be duplicates of VA and private records documenting 
treatment from 2000 on.  While these records include much 
detail as to the veteran's low back disability, they are 
negative for any evidence of residuals of a fracture of a 
vertebra, with cord involvement, bedridden, or requiring long 
leg braces (Diagnostic Code 5285); complete bony fixation 
(ankylosis) of the spine in an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) 
(Diagnostic Code 5286); or unfavorable ankylosis of the 
entire spine.  A rating in excess of the current 60 percent 
under Codes 5285 and 5286 is therefore not warranted. 

Looking to the revised rating criteria, there is no medical 
evidence of unfavorable ankylosis of the entire spine to 
warrant a rating in excess of 60 percent under the General 
Rating Formula for Diseases and Injuries of the Spine.  In 
this regard, at the time of the most recent VA examination in 
April 2005, the veteran was employed as a maintenance 
supervisor for a school board and was able to perform the 
activities of daily living.  Sitting caused severe low back 
pain and walking was becoming difficult.  Physical 
examination revealed a normal gait and the veteran was able 
to disrobe with pain.  He had good heel and toe raising.  The 
range of motion of the spine was 45 degrees of flexion, 20 
degrees of right and left lateral bending, 0 degrees of 
extension and 0 degrees of right and left rotation.  The 
veteran reported flares of pain approximately three to four 
times per week lasting four to five hours.  Repeated motion 
caused an increase in pain and a decrease in the range of 
motion of 10 degrees of flexion.  There was no increase in 
fatigue, weakness, or incoordination but the veteran did have 
a lack of endurance secondary to repeated motion.  The 
diagnosis was lumbar myositis, Spondylolisthesis as confirmed 
by MRI.  The Spondylolisthesis was present at the L5-S1 level 
and the L4-L5 level.  Degenerative disc disease was also 
present at the L4-L5 level.  The veteran had marked pain on 
motion with paralumbar spasm.  The veteran was unable to 
extend his back.  

The Board notes that, while the report of the most recent VA 
examination demonstrates the presence of limitation of motion 
in the veteran's spine, this limitation of motion does not 
rise to a level of ankylosis.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91).  The Board finds that, 
while the veteran is restricted in extension and rotation of 
the spine, he is still able to move his spine in other ways.  
The Board finds the level of restricted movement does not 
equate to one of ankylosis.  At any rate, there is no 
evidence of unfavorable ankylosis of the entire spine.  

The Board also observes that the January 2002 VA examination 
showed less severe low back impairment than the April 2005 VA 
examination, and no neurological impairment was reported in 
2002.  

The Board also notes here that the current 60 percent rating 
is the highest available under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitation 
Episodes.  A 60 percent under this Formula contemplates 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

The question remains whether separate ratings are warranted 
for orthopedic and neurological symptoms.  After reviewing 
the evidence, the Board is unable to find that such separate 
ratings are warranted.  Although there is some medical 
evidence of decreased sensation in the left lower extremity 
as well as some weakness and positive straight leg raising on 
the left, these medical findings do not suggest more than 
moderately severe impairment under Code 8520 for the sciatic 
nerve.  If a separate rating was to be applied for such 
neurological findings, then a 40 percent rating might be 
considered, but the rating for the orthopedic manifestations 
alone would then only warrant a 20 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The end result would not benefit the veteran in this 
case as he is already assigned a 60 percent evaluation. 

In sum, the preponderance of the evidence is against a 
schedular rating in excess of 60 percent for the veteran's 
service-connected low back disability. 

The evidence of record also does not indicate that the 
veteran's disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Specifically, the low back disability has not 
required frequent periods of hospitalization.  The Board 
notes there is evidence that the veteran has taken 
approximately 800 hours of vacation and sick leave since 
2002.  However, the 60 percent rating assigned effective 1999 
contemplates significant impairment in itself and reflects 
the average impairment in earning capacity due to such 
disability.  Although the veteran's low back disability is 
certainly significant, it does not appear that it results in 
marked interference with employment so as to render 
impracticable the application of regular schedular standards.  
38 C.F.R. § 3.321(b).  

The veteran has requested another VA examination be performed 
due to the interactions between himself and the veteran 
examiner.  The Board finds that such an examination is not 
warranted.  Regardless of the examiners attitude, objective 
testing such as X-rays and MRI's have not indicated the 
presence of any of the symptomatology required for a rating 
in excess of 60 percent for the low back disability.  

In conclusion, during the latter part of the appeal, the RO 
did determine that the severity of the low back disability 
warranted a 60 percent rating as opposed to the 10 percent 
rating in effect with the claim was filed.  This assignment 
of a higher rating reflects the significant degree of 
impairment.  However, the Board is bound by VA's regulatory 
rating criteria, and based on the evidence of record the 
Board must conclude that the preponderance of the evidence is 
against a rating in excess of 60 percent.  38 U.S.C.A. § 
5107(a).


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


